FILED
                            NOT FOR PUBLICATION                             JUN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALEX MONETTE,                                    No. 09-16095

               Petitioner - Appellant,           D.C. No. 3:08-cv-02880-PJH

  v.
                                                 MEMORANDUM *
NICK DAWSON, Warden, Avenal State
Prison,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       California state prisoner Alex Monette appeals from the district court’s

dismissal of his 28 U.S.C. § 2254 habeas petition as untimely. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Monette contends that the district court erred by concluding that the AEDPA

one-year statute of limitations began to run when his drug possession conviction

became final, rather than when the parole board’s denial of parole became final on

July 6, 2006. He argues that, until the parole board’s decision was final, he could

not have known the factual basis for the prejudice prong of his ineffective

assistance of counsel claim. See 28 U.S.C. § 2244(d)(1)(D).

       To establish prejudice in a guilty plea case, a petitioner need only show that

but for his counsel’s alleged erroneous advice, he likely would not have pleaded

guilty. See Hill v. Lockhart, 474 U.S. 52, 59 (1985) (“[I]n order to satisfy the

‘prejudice’ requirement, the defendant must show that there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.”). Accordingly, by the time his drug

possession conviction became final, Monette knew, or through due diligence could

have known, the factual basis for both prongs of his ineffective assistance of

counsel claim. See 28 U.S.C. § 2244(d)(1)(A) & (D).

      We decline to consider Monette’s equitable tolling argument because he did

not raise that issue before the district court. See United States v. Pimentel-Flores,

339 F.3d 959, 967 (9th Cir. 2003) (“Issues not presented to the district court cannot




                                           2                                     09-16095
generally be raised for the first time on appeal”) (internal quotation marks and

citations omitted).

      AFFIRMED.




                                          3                                    0 9 -1 6 0 9 5